Case 1:20-cv-00150-DKW-WRP Document 25 Filed 06/05/20 Page 1 of 12                  PageID #: 356




                      IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAI‘I


    NETONE, INC.,                                  Case No. 20-cv-00150-DKW-WRP

                  Plaintiff,
                                                   ORDER DENYING MOTION FOR
           vs.                                     SUMMARY JUDGMENT

    PANACHE DESTINATION
    MANAGEMENT, INC.,

                  Defendant.


                                      INTRODUCTION

          As Plaintiff indicates, this case, or at least the instant motion for summary

   judgment, involves a “straightforward contractual analysis.” That analysis asks

   whether Plaintiff is entitled to a full refund of the deposits it provided to

   Defendant, pursuant to contracts the two parties entered into regarding an event

   Plaintiff wished to hold on the Big Island of Hawai‘i. Unfortunately for Plaintiff,

   the “straightforward” answer is that, based upon the scant legal support Plaintiff

   provides for the relief it seeks, Plaintiff is not entitled to a full refund of its

   deposits. As a result, as more fully discussed below, the motion for summary

   judgment is DENIED.
Case 1:20-cv-00150-DKW-WRP Document 25 Filed 06/05/20 Page 2 of 12             PageID #: 357




                          PROCEDURAL BACKGROUND

         Plaintiff NetOne, Inc. (Plaintiff or NetOne) initiated this action with the

   filing of a Complaint on April 7, 2020 against Panache Destination Management,

   Inc. (Defendant or Panache). Dkt. No. 1. Plaintiff asserts two claims for relief:

   Breach of Contract (Claim One) and Unjust Enrichment (Claim Two).

         A little over two weeks after filing the Complaint, Plaintiff filed the instant

   motion for summary judgment (“the motion”) with respect to Claim One. Dkt.

   No. 10. Plaintiff also filed a concise statement of facts and accompanying

   exhibits. Dkt. No. 11. On May 13, 2020, Defendant filed an opposition to the

   motion, along with a concise statement of facts and exhibits. Dkt. Nos. 18-19.

   On May 27, 2020, Plaintiff filed a reply and a response statement of facts, as well

   as amendments to certain documents it filed in connection with the motion. Dkt.

   Nos. 21-24. This Order now follows.

                             FACTUAL BACKGROUND

         NetOne is owned by residential and commercial security companies across

   the United States and provides those member companies with various services,

   including incentive travel award programs. Decl. of David Carter at ¶ 5, Dkt. No.

   11-1. One of the incentive travel award programs held by NetOne is called the

   Grand Champions Event (Event). Id. at ¶ 9.


                                              2
Case 1:20-cv-00150-DKW-WRP Document 25 Filed 06/05/20 Page 3 of 12                     PageID #: 358




           In connection with the Event, NetOne and Panache entered into a Services

   Contract on December 31, 2019. Services Contract at 21, Dkt. No. 11-3.1

   Pursuant to the Services Contract, Panache agreed to provide, inter alia,

   transportation, guided tours, and recreational activities for the Event. See

   generally id. Meanwhile, NetOne agreed to provide deposits to Panache (1) for

   90 percent of the estimated value of the Services Contract, and (2) to confirm a

   service or product, the latter of which were described as “Specialty Deposits” and

   non-refundable. Id. at 19. The total estimated value of the Services Contract was

   $143,532.35. Id. at 18. On January 6, 2020, Panache received a deposit of

   $129,179.12 from NetOne with respect to the Services Contract. Defendant’s

   Counter Statement of Facts (DCSF) at ¶ 6, Dkt. No. 19; Plaintiff’s Response

   Statement of Facts (PRSF) at ¶ 6, Dkt. No. 22; Decl. of Paul Dong at ¶ 5, Dkt. No.

   19-3.




   1
    Both parties assert that the Services Contract was entered into on December 30, 2019. Dkt. No.
   11 at ¶ 10; Dkt. No. 19 at ¶ 10 (p.1). However, the signature page of the Services Contract
   reflects that it was not executed by both parties until December 31, 2019. See Services Contract
   at 21.

                                                  3
Case 1:20-cv-00150-DKW-WRP Document 25 Filed 06/05/20 Page 4 of 12                     PageID #: 359




          The Event was scheduled to begin on March 22, 2020 and end on March 26,

   2020. See id. at 1-5, 17.2 Approximately 500 participants were expected to

   attend the Event. Carter Decl. at ¶ 20.

          In December 2019, an outbreak of severe acute respiratory syndrome was

   identified and subsequently named “Coronavirus” and/or “COVID-19.”

   Plaintiff’s Concise Statement of Facts (PCSF) at ¶ 13, Dkt. No. 11; Defendant’s

   Response Statement of Facts (DRSF) at ¶ 13, Dkt. No. 19. On January 31, 2020,

   the President of the United States declared a public health emergency. 3/4/20

   Proc. of Gov. David Y. Ige at 2, Dkt. No. 11-6. On March 4, 2020, Governor

   David Y. Ige declared a state of emergency in the State of Hawai‘i. Id. at 4.

          On March 10, 2020, NetOne and Panache entered into a Décor Contract.

   Décor Contract at 22, Dkt. No. 11-4.3 Pursuant to the Décor Contract, Panache


   2
     The parties dispute when the Event was scheduled to end. Plaintiff asserts the scheduled end
   date was March 27, 2020, while Defendant asserts the end-date was March 26, 2020. Dkt. No.
   11 at ¶ 11; Dkt. No. 19 at ¶ 11 (p.2); Dkt. No. 22 at ¶ 1. The most accurate description of the
   record before the Court reflects an end date of March 26, 2020. The only indication that the end
   date was March 27, 2020 is the cover page of another contract between the parties. See Décor
   Contract at 1, Dkt. No. 11-4. However, there is no evidence in the record of anything that was
   to take place on that date, at least not organized by Panache. Rather, the Services Contract
   reflects that the “Main Departure Day” was March 26, 2020, Services Contract at 17, and
   nothing in either the Décor Contract or the Services Contract suggests that any event or service
   was scheduled for March 27, 2020. See Décor Contract at 18 (summarizing events for March
   22, March 23, and March 24, 2020); Services Contract at 3 (summarizing events from March 22
   through March 26, 2020).
   3
     Plaintiff describes the Décor Contract as an “amend[ment]” to the Services Contract, PCSF at
   ¶ 10, and Defendant disputes this characterization, DRSF at ¶ 10. Based upon the summary
   judgment record, the Court agrees with Defendant that the Décor Contract was not an

                                                   4
Case 1:20-cv-00150-DKW-WRP Document 25 Filed 06/05/20 Page 5 of 12                        PageID #: 360




   agreed to provide various entertainment, lighting, and décor for certain events

   scheduled to take place during the Event, including a luau. See generally id.

   Meanwhile, NetOne agreed to provide a deposit equal to 90 percent of the

   estimated value of the “Services Contract.”4 Id. at 19. The total estimated value

   of the Décor Contract was $151,653.22. Id. at 18. On January 27, 2020, NetOne

   paid a deposit of $30,540.32 to Panache for the luau. DCSF at ¶ 12; PRSF at ¶ 12.

   On March 13, 2020, NetOne paid an additional deposit of $121,112.90 to Panache.

   DCSF at ¶ 13; PRSF at ¶ 13; Dong Decl. at ¶ 6.

          On March 11, 2020, the World Health Organization designated the

   Coronavirus as a pandemic of international concern. 3/16/20 Supp. Proc. of

   Governor David Y. Ige at 1, Dkt. No. 11-7. On March 13, 2020, the President of

   the United States declared a national emergency in response to the Coronavirus.

   On March 15, 2020, the Centers for Disease Control and Prevention (CDC)



   amendment to the Services Contract. Instead, they are two separate agreements. Notably,
   nowhere in the Décor Contract does it state that the same is amending the Services Contract. In
   addition, the “Terms and Conditions” in the two contracts are largely identical. It is, thus, hard
   to say that one is amending the other when they use largely the same terms and conditions.
   Instead, it appears that the parties used the same terms and conditions to cover two separate
   contractual undertakings.
   4
     As noted above, the two contracts use almost identical language in the “Terms and Conditions”
   sections. The use of “Services Contract” in estimating the value of the deposit to be provided
   under the Décor Contract, however, may be one unintended duplication of language, given that
   the Décor Contract calculates the value of the deposit due thereunder and bases the same on the
   estimated value of the Décor Contract rather than the Services Contract. See Décor Contract at
   18.

                                                    5
Case 1:20-cv-00150-DKW-WRP Document 25 Filed 06/05/20 Page 6 of 12               PageID #: 361




   recommended that, for a period of 8 weeks, all events of 50 or more people be

   cancelled or postponed throughout the United States. Id. On March 16, 2020,

   Governor Ige declared that an emergency continued in the State of Hawai‘i and,

   inter alia, instructed all residents to heed the orders and guidance of federal and

   state public health officials, including social distancing measures. Id. at 1-2.

   Among other things, the CDC advised that all travelers should avoid nonessential

   travel. PCSF at ¶ 22; DRSF at ¶ 22.

         NetOne closely followed the developments associated with the Coronavirus

   pandemic and was aware of guidance from the CDC and the State of Hawai‘i

   Department of Health. Carter Decl. at ¶¶ 15-16. NetOne became concerned that

   participants of the Event could be subjected to the Coronavirus and be stranded

   while travelling, as the Event required all or substantially all of the participants to

   travel from the mainland to Hawai‘i. Id. at ¶¶ 17-18.

         On March 13, 2020, Anne Tart, NetOne’s Director of Communications and

   Events, emailed Harmony Cordeiro, a Managing Director at Panache, stating that

   NetOne was “canceling our event[,]” and asking for the release of all reserved

   activities, transportation, and other services. 3/13/20 Email from Anne Tart to

   Harmony Cordeiro, Dkt. No. 19-9.




                                               6
Case 1:20-cv-00150-DKW-WRP Document 25 Filed 06/05/20 Page 7 of 12                         PageID #: 362




          On March 19, 2020, David Carter, NetOne’s President, sent an email to

   Cordeiro, stating that NetOne was “terminati[ng]” the Services Contract pursuant

   to a “Force Majeur” [sic] provision therein. Email from David Carter to Harmony

   Cordeiro, Dkt. No. 11-5.5

          Both the Services Contract and the Décor Contract contain an identical

   “Force Majeur” [sic] provision, which reads as follows:

          The pricing contained within this document and the performance of
          this agreement by either party is subject to acts of God, war,
          governmental regulation, disaster, or other casualty, strikes or threat
          of strikes (exception: neither party may terminate this agreement for
          strikes or labor disputes involving their own employees or agents)[,]
          acts and/or threats of terrorism, or curtailment of transportation
          services or similar cause beyond the control of either party making it
          illegal, impossible, or commercially impracticable to hold the
          meeting/convention/function or provide the facility. Either party may
          terminate or suspend its obligations under this agreement by written
          notice to the other party if such obligations are delayed or prevented
          by any of the above events to the extent such events are beyond the
          reasonable control of the party whose reasonable performance is
          prevented or frustrated.

   Services Contract at 20; Décor Contract at 21.6




   5
     The Court notes that, while the email provided as an exhibit is undated, see Dkt. No. 11-5, the
   parties do not appear to dispute that the email from David Carter to Harmony Cordeiro was sent
   on March 19, 2020, see PCSF at ¶ 34; DRSF at ¶ 34.
   6
     The Court notes that Plaintiff appears to take issue with Defendant’s statement that the Services
   Contract and Décor Contract contain a force majeure provision and the terms of the same. See
   PRSF at ¶¶ 14-16. Contrary to Plaintiff’s apparent belief, however, the words contained in the
   contracts are a question of fact; it is the meaning of those words that is a legal question.

                                                    7
Case 1:20-cv-00150-DKW-WRP Document 25 Filed 06/05/20 Page 8 of 12                             PageID #: 363




           In preparation for the Event, Panache hired people, planned recreational

   activities, and made arrangements related thereto, including paying $9,646.64 on

   March 13, 2020 for a recreational activity. Decl. of Harmony Cordeiro at ¶¶ 9-10,

   Dkt. No. 19-2; 3/18/20 Print-out of 3/13/20 Receipt for Hidden Craters Hike –

   Group, Dkt. No. 19-13.7 In addition, Panache’s employees spent substantial time

   planning the services for the Event. Cordeiro Decl. at ¶ 13.8

           As of April 24, 2020, Panache has failed to return NetOne’s deposits.

   Carter Decl. at ¶ 25.

                                     STANDARD OF REVIEW

           Pursuant to Federal Rule of Civil Procedure 56(a), a party is entitled to

   summary judgment “if the movant shows that there is no genuine dispute as to any

   material fact and the movant is entitled to judgment as a matter of law.” When the



   7
     Among other things, the Court notes the following with respect to the expenses Defendant has
   allegedly incurred with respect to the Event. First, Plaintiff appears to assert that payments
   Defendant made are “irrelevant” because they relate to “obligations outside the scope of the
   Agreement with NetOne….” PRSF at ¶ 21. Plaintiff provides no evidence to support this
   assertion, however. See id. Moreover, the Hidden Craters Hike, at the very least, appears to be
   specifically included in the Services Contract as an intended activity. See Services Contract at
   12. Second, Defendant states that it also paid an initial deposit for the planned luau. Cordeiro
   Decl. at ¶ 11. However, the exhibit to which Defendant cites, Dkt. No. 19-14, does not state or
   show that an initial deposit was made. Instead, the exhibit states that a deposit is “required” and
   “due[.]” Id. at 1-2.
   8
     Plaintiff challenges this statement on the ground that it is irrelevant. PRSF at ¶ 22. Again,
   however, Plaintiff provides no explanation for why time Defendant’s employees spent planning
   the Event is irrelevant, see id., especially given that Plaintiff seeks a full return of the deposits it
   provided to Defendant.

                                                       8
Case 1:20-cv-00150-DKW-WRP Document 25 Filed 06/05/20 Page 9 of 12                       PageID #: 364




   moving party bears the burden of proof, he “must come forward with evidence

   which would entitle [him] to a directed verdict if the evidence went

   uncontroverted….” Houghton v. South, 965 F.2d 1532, 1536 (9th Cir. 1992).

   Here, this means that Plaintiff “must establish beyond controversy every essential

   element” of its claims. See S. Cal. Gas Co. v. City of Santa Ana, 336 F.3d 885,

   888 (9th Cir. 2003) (quotation omitted). In assessing a motion for summary

   judgment, all facts are construed in the light most favorable to the non-moving

   party. Genzler v. Longanbach, 410 F.3d 630, 636 (9th Cir. 2005).

                                           DISCUSSION

          As mentioned above, in the instant motion, Plaintiff seeks summary

   judgment with respect to Claim One, which is a claim for breach of contract. It is,

   thus, notable that at no point in the motion or its reply does Plaintiff ever set forth

   the elements of a breach of contract claim.9 If Plaintiff had done so, as discussed

   below, perhaps the instant motion would have been unnecessary.


   9
    In addition, while both parties appear to presume that Hawai‘i law applies here, neither explains
   why. See Dkt. No. 10-1 at 8-9; Dkt. No. 18 at 17-18. This is notable because, based upon the
   Court’s review of the Services Contract and the Décor Contract, there is no governing law
   provision set forth therein. As such, a “choice of law” analysis is appropriate. See, e.g.,
   Birnstill v. Home Sav. Of Am., 907 F.2d 795, 797 (8th Cir. 1990); Johnson-Loudermilk v.
   Playcore Wis., Inc., 2009 WL 10696478, at *3 (D. Nev. Sep. 1, 2009). Where, as here, the
   Complaint alleges that this Court’s jurisdiction is premised upon diversity, see Compl. at ¶ 2
   (Dkt. No. 1), the choice-of-law rules of the forum state – Hawaii – apply, see Ledesma v. Jack
   Stewart Produce, Inc., 816 F.2d 482, 484 (9th Cir. 1987). In Hawai‘i, courts apply a “flexible
   approach looking to the state with the most significant relationship to the parties and subject

                                                    9
Case 1:20-cv-00150-DKW-WRP Document 25 Filed 06/05/20 Page 10 of 12                            PageID #:
                                   365



          In Hawai‘i, one of the elements of a breach of contract claim is,

  understandably, a breach of the contract at issue. Honold v. Deutsche Bank. Nat’l

  Trust Co., 2010 WL 5174383, at *3 (D. Haw. Dec. 15, 2010) (setting forth

  elements of a breach-of-contract claim in Hawai‘i).10 Here, two contracts are at

  issue, the Services Contract and the Décor Contract. In its memorandum

  supporting the motion, however, Plaintiff simply assumes that a breach of those

  contracts has occurred. At no point therein does Plaintiff attempt to explain how

  the contracts were breached. Instead, Plaintiff concentrates solely on why it

  believes it was right to employ the force majeure provision of the contracts. Even

  if the Court assumed that Plaintiff properly utilized the force majeure provisions,

  however, that says little, if anything, about whether Defendant breached the

  parties’ contracts. At least, in the context of the force majeure provisions at issue

  here.




  matter.” Del Monte Fresh Produce (Haw.), Inc. v. Fireman’s Fund Ins. Co., 183 P.3d 734, 741
  (Haw. 2007) (quotation omitted). Here, Hawai‘i undoubtedly has the closest connection to the
  subject matter of the case, given that the Event was to take place in Hawai‘i and Defendant
  allegedly does business in Hawai‘i. See Compl. at ¶ 5. As a result, the Court finds that
  Hawai‘i law applies to the substantive claims in this case.
  10
     Specifically, to allege a plausible claim for breach of contract, a plaintiff must at least allege:
  “(1) the contract at issue; (2) the parties to the contract; (3) whether Plaintiff performed under the
  contract; (4) the particular provision of the contract allegedly violated by the Defendant[]; and
  (5) when and how Defendant[] allegedly breached the contract.” Honold, 2010 WL 5174383, at
  *3.

                                                    10
Case 1:20-cv-00150-DKW-WRP Document 25 Filed 06/05/20 Page 11 of 12                         PageID #:
                                   366



         Notably, although Plaintiff is tasked with explaining how Defendant

  breached the Services Contract and the Décor Contract, it appears that Plaintiff

  believes that Defendant’s failure to return the deposits in full constitutes a breach

  of the force majeure provisions and, thus, the contracts. See Dkt. No. 21 at 7.

  However, nowhere in the force majeure provisions does it say that, if the contracts

  are terminated due to a qualifying event, the non-terminating party must return all

  deposits made. The provisions are simply silent in that regard. Cf. Sociedad

  Aeronautica de Santander S.A. v. Weber, 2010 WL 2803044, at *3 (D. Mont. May

  20, 2010) (providing, in pertinent part, that, if the contract was terminated in

  accordance with its force majeure clause, “the deposit shall be repaid to the

  Buyer”); In re Flying Cow Ranch HC, LLC, 2018 WL 7500475, at *3 (Bankr. S.D.

  Fla. June 22, 2018) (involving a force majeure provision similar to Weber, but

  finding that a qualifying event had not taken place).11




  11
    Contrary to Plaintiff’s assertion in its opening memorandum, the force majeure provisions at
  issue here do not permit termination of the contracts “without liability[,]” Dkt. No. 10-1 at 4, at
  least not if Plaintiff believes that “without liability” means “full return of the deposits.” This
  assertion is, again, both divorced from any explanation and the language of the force majeure
  provisions. Moreover, if Plaintiff’s stance on “without liability” was to hold true, only Plaintiff
  would be held without liability. Put another way, in light of at least some of the evidence in this
  case showing that Defendant has incurred expenses in connection with the Event, if Plaintiff was
  to be held without liability by returning to it all of the deposits, Defendant would then have
  liability for the expenses it has already incurred.

                                                  11
Case 1:20-cv-00150-DKW-WRP Document 25 Filed 06/05/20 Page 12 of 12                            PageID #:
                                   367



         Resolution of the motion for summary judgment is that straightforward.

  Without a breach of the Services Contract and the Décor Contract, Plaintiff cannot,

  logically, be entitled to summary judgment with respect to its claim for breach of

  those contracts. And even if a breach by Defendant had been shown, Plaintiff

  would still not be entitled to the return of all of its prayed-for deposits under Claim

  One, as sought by the motion. See, e.g., supra at 10 & fn. 11. The motion for

  summary judgment is DENIED.12

                                          CONCLUSION

         For the reasons set forth herein, the motion for summary judgment, Dkt. No.

  10, is DENIED.

         IT IS SO ORDERED.

         DATED: June 5, 2020 at Honolulu, Hawai‘i.




  12
    Because the Court denies the motion for summary judgment on the foregoing grounds, it is
  unnecessary for the Court to address the other substantive reasons, at least some of which
  involve disputed issues of fact, raised in Defendant’s opposition. In addition, the Court notes
  that, in its opposition, Defendant raises certain alleged procedural missteps Plaintiff took in filing
  the motion. See Dkt. No. 18 at 9-11. Although it arguably appears that Plaintiff’s counsel
  misplaced his or her copy of the Local Rules, the Court declines to dispose of the motion for
  summary judgment on these grounds, not the least because it appears that counsel has attempted
  to rectify at least some of the missteps originally taken. See Dkt. Nos. 23-24. Nonetheless, the
  Court forewarns that compliance with the Local Rules is expected from here on in this (and
  every) case.

                                                    12
